Citation Nr: 1707712	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-27 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) based on military sexual trauma (MST), depression, mood disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO essentially reopened the Veteran's previously denied claim of service connection for an acquired psychiatric disability, to include PTSD based on MST, depression, mood disorder, and bipolar disorder (which was characterized as personality disorder, PTSD (to include MST)) and denied this claim on the merits.  The Veteran disagreed with this decision in November 2009.  He perfected a timely appeal in June 2010.  Although he initially requested a Travel Board hearing when he perfected a timely appeal, he failed to report for this hearing when it was scheduled in September 2014.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2016).

In May 2014 and in March 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ reschedule the Veteran's Board hearing in its May 2014 remand; as noted above, he failed to report for this hearing when it was rescheduled in September 2014.  The Board subsequently reopened the Veteran's previously denied service connection claim for an acquired psychiatric disability in its March 2016 remand and remanded this claim to the AOJ with instructions to schedule the Veteran for an updated VA examination to determine the nature and etiology of any acquired psychiatric disability.  The Veteran failed to report for this examination when it was scheduled in September 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran was diagnosed as having bipolar disorder, depression, and mood disorder while on active service.

2.  The record evidence shows that the Veteran was diagnosed as having bipolar disorder, depression, and PTSD following his service separation.

3.  The Veteran failed to report without good cause for VA examination in September 2016.

4.  The record evidence does not indicate that any current acquired psychiatric disability is related to active service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD based on MST, depression, mood disorder, and bipolar disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in May 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his claimed disability is related to active service.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for any acquired psychiatric disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board; as noted above, he failed to report for his Board hearing in September 2014.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran contends that he sought treatment for an acquired psychiatric disability from Lake Shore Medical Clinic.  In response to a request from VA for the Veteran's treatment records, this private facility notified the AOJ in June 2006 that it had no records for the Veteran.

The Veteran has been provided with a VA examination in September 2009 which addressed the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

The Board also notes that the Veteran failed to report for VA examination when it was scheduled in September 2016 without good cause.  As the AOJ noted in the September 2016 Supplemental Statement of the Case, evidence which was to be obtained at this examination regarding the nature and etiology of the Veteran's current acquired psychiatric disability could not be obtained.  In this regard, the Board notes that the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  It appears that there was some confusion in the claims file as to the Veteran's current mailing address although that was corrected by VA prior to sending him notice of the most recent VA examination in September 2016 to his current mailing address of record.  The Board observes here that Veterans generally must keep VA apprised of their whereabouts.  If they do not do so, then there is no burden on the part of VA to "turn up heaven and earth to find [them]."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Thompson v. Brown, 8 Vet. App. 169, 175 (1995) (finding VA may rely on the "last known address" shown of record and burden is on appellant to keep VA apprised of his or her whereabouts).  In any event, because the Veteran failed to report for VA examination in September 2016 without good cause, another examination is not required and his service connection claim for an acquired psychiatric disability will be adjudicated on the evidence of record.  See also 38 C.F.R. §§ 3.655(a)-(b) (2016).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for an Acquired Psychiatric Disability

The Veteran contends that he incurred an acquired psychiatric disability (which he characterized as bipolar disorder/depression) during active service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

If, however, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor.  Examples of such evidence include, but are not limited to, statements from family members, and evidence of behavior changes following the claimed assault.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to personal assault PTSD claims.  In particular, the Court held in Patton that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  The Board notes that M21-1, Part III, Chapter 5, has been rescinded and replaced, in relevant part, by M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.  See generally M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.

These M21-1MR provisions on personal assault PTSD claims require that, in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence.  As to personal assault PTSD claims, more particular requirements are established regarding the development of "alternative sources" of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30b.  Further, the relevant provisions of M21-1MR indicate that behavior changes that occurred around the time of the incident may indicate the occurrence of an in-service stressor and that "[s]econdary evidence may need interpretation by a clinician, especially if the claim involves behavior changes" and "[e]vidence that documents behavior changes may require interpretation in relation to the medical diagnosis by a neuropsychiatric physician."  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30c.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because an acquired psychiatric disability is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD based on MST, depression, a mood disorder, and bipolar disorder.  The Board notes initially that, because the Veteran failed to report for VA examination in September 2016 without good cause, this claim will be adjudicated on the evidence of record.  See 38 C.F.R. §§ 3.655(a)-(b) (2016).  Despite the Veteran's assertions to the contrary, the record evidence shows that his current acquired psychiatric disability is not related to active service.  For example, the Veteran's available service treatment records show that, at his enlistment physical examination in January 1989, prior to his entry on to active service in August 1989, the Veteran's psychiatric system was normal on clinical evaluation.  He denied all relevant pre-service medical history.  Clinical evaluation was unchanged on periodic physical examination in October 1990.  

On outpatient treatment on April 4, 1991, the Veteran complained of a 2-month history of feeling "depressed, moody, and not happy."  The Veteran reported feeling useless but denied any problems living on board his ship.  He also reported having friends with home he went to the movies, skiing, and diving.  He had a decreased appetite but no problems with sleep, anhedonia, mania, or schizophrenia.  No history of psychiatric problems or suicide gestures or attempts was noted.  Mental status examination of the Veteran showed good eye contact, clear "though soft" speech, linear and goal-oriented thoughts, no evidence illusions, delusions, or hallucinations, no suicidal or homicidal ideation, good judgment, and fair insight.  The assessment was adjustment disorder.

On April 17, 1991, the Veteran complained of feeling depressed since October 1990 and "feeling suicidal for about the past month."  He denied any plan or suicidal intent.  He denied any current suicidal or homicidal ideation.  Mental status examination of the Veteran showed full orientation, somewhat slowed speech in rate and rhythm, logical and goal-directed thoughts, no homicidal or paranoid ideation, intact cognitive function, and no psychosis.  The Axis I diagnoses included adjustment disorder with depressed mood.  The Axis II diagnosis was personality disorder, not otherwise specified, with passive-aggressive dependent features, which existed prior to service and made the Veteran unsuitable for continued U.S. Navy service.  The in-service examiner recommended that the Veteran be discharged administratively from active service immediately because of "a longstanding disorder or character + behavior of such severity as to render him incapable of serving adequately in the Navy."

The Veteran denied all relevant in-service medical history at his separation physical examination in May 1991.  Clinical evaluation of the Veteran's psychiatric system was normal.

The Veteran's available service personnel records indicate that he was discharged administratively in May 1991 due to adjustment disorder with depressed mood and personality disorder with passive-aggressive dependent features.

The post-service evidence also does not support granting the Veteran's claim of service connection for an acquired psychiatric disability.  It shows instead that, although the Veteran has been diagnosed as having and treated for multiple acquired psychiatric disabilities since his service separation, this disability is not related to active service or any incident of service.  For example, the Veteran's available VA outpatient treatment records show ongoing treatment for a variety of acquired psychiatric disabilities, to include bipolar disorder, PTSD, and depression.  The Veteran also was hospitalized voluntarily through the psychiatric service at a VA Medical Center for several days in March 2009 following complaints of suicidal ideation and increasing depression for the previous 3 months.  He had broken up with his boyfriend in January 2009, been evicted from his apartment, and then was arrested for theft.  He also complained of decreased sleep due to nightmares.  He had taken "a handful of" Ambien in an apparent suicide attempt which was unsuccessful.  A history of multiple prior acquired psychiatric disability diagnoses was noted along with several prior unsuccessful suicide attempts.  The Veteran was living with his ex-boyfriend and was unemployed and participating in compensated work therapy (CWT).  

Mental status examination of the Veteran in March 2009 showed he was well-groomed, good hygiene, poor dentition, good eye contact, no psychomotor retardation or agitation, normal and fluent speech, linear and goal-directed thought process, thought content positive for suicidal ideation "with plans to overdose on pills at home," no homicidal ideation, auditory or visual hallucinations, or delusions, fair judgment and insight, and intact cognition.  The Veteran's mood improved after his medication was restarted and he was discharged to his ex-boyfriend's home.  The Axis I discharge diagnoses were bipolar disorder, not otherwise specified, non-combat PTSD, and rule-out major depressive disorder.

On VA mental disorders examination in September 2009, the Veteran's complaints included depression, irritability, no libido, and some suicidal ideation.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of prior psychiatric admissions was noted.  The Veteran stated that he had been sexually molested by an officer while on active service but did not report this in-service personal assault because he feared that he would not be believed and would receive a dishonorable discharge from active service.  The Veteran reported currently being confined to his house as a result of house arrest due to 2 felony convictions.  Mental status examination of the Veteran showed he was casually dressed, neatly groomed, full orientation, no evidence of any perceptual disorder, no disturbance in thought content, and no motor abnormalities other than a persistent dry cough.  The VA examiner opined that it was less likely than not that the Veteran's current acquired psychiatric disability was related to active service.  The rationale for this opinion was based on a review of the Veteran's medical records and the results of the current examination.  The Axis I diagnosis was bipolar disorder with depression which "is an aspect of his bipolarity and not a separate condition."

The Veteran failed to report for VA examination when it was scheduled in September 2016.  

The Board acknowledges that the Veteran has complained of and been treated for multiple acquired psychiatric disabilities, to include PTSD due to MST, depression, a mood disorder, and bipolar disorder, since his service separation.  There is no indication, however, that any current acquired psychiatric disability is related to active service or any incident of service.  The September 2009 VA examiner specifically opined that the Veteran's acquired psychiatric disability (which was diagnosed as bipolar disorder with depression) was not related to active service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As noted elsewhere, because the Veteran failed to report for a VA examination scheduled in order to determine the nature and etiology of his acquired psychiatric disability, evidence which could have been obtained at this examination could not be obtained.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for an acquired psychiatric disability.  In summary, the Board finds that service connection for an acquired psychiatric disability, to include PTSD based on MST, depression, a mood disorder, and bipolar disorder, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of an acquired psychiatric disability have been continuous since service.  He asserts that he continued to experience symptoms relating to an acquired psychiatric disability (depression) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an acquired psychiatric disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.

The Board finds that the Veteran's more recently-reported history of continued symptoms of an acquired psychiatric disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

When the Veteran sought post-service hospital care with VA through a voluntary psychiatric admission in March 2009, he did not report the onset of acquired psychiatric disability symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead only a 3-month history of psychiatric problems following a break-up with his ex-boyfriend and financial and legal troubles.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim, he reported that his acquired psychiatric disability began during active service.  As noted above, he subsequently reported on a voluntary psychiatric admission to a VA Medical Center in March 2009 only a 3-month history of psychiatric problems.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous statements made for treatment purposes, and the record evidence showing no etiological link between any acquired psychiatric disability and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD based on MST, depression, mood disorder, and bipolar disorder, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


